Complaint is made that in our original opinion we said that deceased went to the lot (at whose gate the killing occurred)for a pair of cotton scales. We should probably have said that he went there with a pair of scales. The usual way taken by deceased and his children going from their home to their field, was through the gate to the lot where the shooting took place. Deceased started with his children to said field to pick cotton on the morning of the homicide, but turned back with his little daughter, got a steelyard having two peas, one large and one small, with which the two went together to said gate. The child testified that she went on to the field carrying the large pea, leaving her father in conversation with appellant at said gate. We make this correction, but as far as we can see it adds nothing to any offensive issue in the case, there being no question but that deceased had the steelyard when he went to said lot. We are unable to assent to appellant's contention that the jury must accept his version of the facts surrounding the killing, he being the only eye-witness to the shooting. Deceased was shot in the left side, the bullet entering two inches back from the left nipple and about one inch lower and coming out, as testified by the doctor, "back part of the shoulder under the right shoulder blade." The testimony shows that deceased crumpled down and died at once after being shot. The doctor said the wound in the skin at the place of entrance was directly over a rib which was not injured; that evidently when the bullet entered the skin was drawn up. Many efforts were made, as appears from the testimony of the doctor, to get him to say that this or that position of the arm or body of deceased at the time of the shooting, would or could have caused the lack of exact correspondence between the wound in the skin and that in the flesh under the skin, and appellant here insists that the fact that the wound in the skin is perhaps a half inch over or under that in the flesh, so strongly corroborates his claim that deceased had his arm uplifted with the steelyard in a striking position when appellant shot, — as he claimed in self-defense, — that we ought not to let the verdict stand. These questions were for the jury who heard the witness and observed all the illustrative positions as to the arms, body, etc., which were drawn out and put before them in the opposing efforts to make of this a weighty fact one way or the other. In one instance the witness said if one were bent over this way dropping a pea, the skin might move; in another he said if *Page 112 
his arm was raised this way, it might make the skin move. To throw up his arms as an unarmed man might do when his antagonist draws a pistol, would apparently have the same effect on the skin as to throw up his arms with a weapon such as a steelyard in his hand. We can not set aside the verdicts of juries and reverse cases for argumentative reasons which would appeal to the jury as forcefully as to this court.
Being unable to agree with appellant's contentions, the motion for rehearing is overruled.
Overruled.